              Case 1:17-cr-00243-NONE-SKO Document 76 Filed 03/31/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 559-4000
   Facsimile: (559) 559-4099
 5

 6 Attorneys for the
    United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                              CASE NO. 1:17-CR-00243-NONE-SKO

11                Plaintiff,

12       v.
                                                            STIPULATION AND ORDER TO
13   JUDY IRENE CALDERON, JOHN                              VACATE STAUTS CONFERNCE AND
     BALLARD, SHERRY LYNN HERBERT,                          set CHANGE OF PLEA HEARING
14   AND ANDREA RACHELLE TODD

15                Defendants.

16
                                               BACKGROUND
17
               This matter is currently set for status conference on March 31, 2020. Doc 71. Since that
18
     time, the parties have reached a global plea agreement to resolve this matter.
19
                                STIPULATION AND [PROPOSED] ORDER
20
               The global plea agreement generally provides that co-defendants ANDREA TODD and
21
     JUDY CALDERON aka JUDY BALLARD will enter pleas of guilty to Count Four, Bank Fraud,
22
     in violation of 18 U.S.C. § 1344(1). The remaining charges and defendants would be dismissed
23
     at sentencing.
24
               Accordingly, the parties request that the Court vacate the status conference set for March
25
     31, 2021 and set the matter for change of plea hearings as to defendants TODD and
26
     CALDERON on April 16, 2021.
27
     .
28

29                                                      1
30
         Case 1:17-cr-00243-NONE-SKO Document 76 Filed 03/31/21 Page 2 of 3


 1

 2                                           Respectfully submitted,

 3                                           McGREGOR W. SCOTT

 4                                           United States Attorney

 5

 6 DATED: March 31, 2021                     By:/s/ Michael G. Tierney    _

 7                                           Michael G. Tierney
                                             Assistant United States Attorney
 8

 9

10 Dated: March 31, 2021                     ___/s/ Mary Ann Bird_____________
11                                           MARY ANN F. BIRD
                                             Attorney for JOHN ALAN BALLARD
12

13 Dated: March 31, 2021                     ___/s/ Timote Fakaofo Tuitavuki______
                                             TIMOTE FAKAOFO TUITAVUKI
14                                           Attorney for JUDY IRENE CALDERON
15

16 Dated: March 31, 2021                     ___/s/ Steven Crawford______
                                             STEVEN CRAWFORD
17                                           Attorney for ANDREA TODD
18
19 Dated: March 31, 2021                     ___/s/ Martin Taleisnik______
                                             MARTIN TALEISNIK
20                                           Attorney for SHERRY HERBERT

21

22

23

24

25

26
27

28

29                                       2
30
          Case 1:17-cr-00243-NONE-SKO Document 76 Filed 03/31/21 Page 3 of 3


 1                                            ORDER

 2
            The status conference currently set for March 31, 2021 is hereby vacated.
 3
            Change of plea hearings as to defendants TODD and CALDERON are set on April 16,
 4
     2021 at 9:30 a.m. before District Judge Dale A. Drozd.
 5

 6
     IT IS SO ORDERED.
 7

 8 Dated:     March 31, 2021                                   /s/   Sheila K. Oberto     .
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29                                                 3
30
